              Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 1 of 49




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

 GEORGE ASSAD, Derivatively on Behalf           )
 of PERSHING SQUARE TONTINE                     )
 HOLDINGS, LTD.,                                )
                                                )
                        Plaintiff,              )
                                                )
         v.                                     )
                                                )
 PERSHING SQUARE TONTINE                        )
 HOLDINGS, LTD.,                                )     CASE NO. _______________
                                                )     JURY TRIAL DEMANDED
                        Nominal Defendant,      )
                                                )
         v.                                     )
                                                )
 PERSHING SQUARE TH SPONSOR, LLC,               )
 LISA GERSH, MICHAEL OVITZ,                     )
 JACQUELINE D. RESES, JOSEPH S.                 )
 STEINBERG, PERSHING SQUARE, L.P.,              )
 PERSHING SQUARE INTERNATIONAL,                 )
 LTD., AND PERSHING SQUARE                      )
 HOLDINGS, LTD.,                                )
                                                )
                        Defendants.             )
                                                )

   VERIFIED DERIVATIVE COMPLAINT FOR BREACH OF THE INVESTMENT
    COMPANY ACT OF 1940 AND THE INVESTMENT ADVISERS ACT OF 1940

       Plaintiff George Assad (“Plaintiff”) brings this action as a holder of common stock of

Nominal Defendant Pershing Square Tontine Holdings, Ltd. (“PSTH,” or the “Company”), a

Delaware corporation, on behalf of the Company, against (i) Pershing Square TH Sponsor, LLC

(the “Sponsor Defendant”), a Delaware limited liability company; (ii) Lisa Gersh, Michael Ovitz,

Jacqueline D. Reses, and Joseph S. Steinberg, directors of the Company (the “Director

Defendants”); and (iii) Pershing Square, L.P., a Delaware limited partnership, Pershing Square

Holdings, Ltd., a Guernsey company, and Pershing Square International, Ltd., a Cayman Islands
                Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 2 of 49




exempted company (together, the “Pershing Fund Defendants,” and with the Sponsor Defendant

and Director Defendants, the “Defendants”).

           Plaintiff seeks a declaratory judgment, damages, and rescission of contracts whose

formation and performance violate the Investment Company Act of 1940, 15 U.S.C. §§ 80a-1 et

seq. (“ICA”), and the Investment Advisers Act of 1940, 15 U.S.C. §§ 80b-1 et seq. (“IAA”). In

support thereof, Plaintiff alleges as follows:

                      I.   NATURE AND SUMMARY OF THE ACTION

           1.    PSTH is the largest special purpose acquisition company, or “SPAC,” ever to have

offered shares to the public. PSTH is the product of Pershing Square Capital Management, L.P.

(“PSCM”), one of Wall Street’s most prominent advisers of investment funds and investment

companies. PSTH is PSCM’s latest investment fund product.

           2.    This cases arises because PSTH qualifies as an “Investment Company” as that term

is defined in the ICA and PSCM qualifies as PSTH’s “Investment Adviser” as that term is defined

in the ICA and IAA. The ICA and IAA are key federal laws that regulate the rights of an investment

company’s shareholders and the form and amount of its managers’ compensation. By telling the

world that PSTH is not an “Investment Company” as that term is defined in the ICA, Defendants

have structured PSTH so as to charge its public investors what amounts to hundreds of millions of

dollars in compensation. Under the ICA and IAA, the form and amount of this compensation are

illegal.

           3.    Under the ICA, an Investment Company is an entity whose primary business is

investing in securities. And investing in securities is basically the only thing that PSTH has ever

done. From the time of its formation, PSTH has invested all of its assets in securities. And it has

spent nearly all of its time negotiating a transaction that would have invested those assets in still

more securities.


                                                 2
                   Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 3 of 49




          4.        In 1940, Congress passed the ICA to protect investors from Depression-era “abuses

[that] stemmed from the control of investment companies by banking, brokerage, or dealer

interests.”1 Because investment companies had no employees or resources of their own, they were

especially vulnerable to exploitation by outside financial advisers, who sometimes called

themselves “sponsors” and who controlled the investment companies that they established and

managed. Congress expressed concern that “control [of investment companies would be] . . .

exercised to benefit the sponsor[s]” or advisers of investment companies, exposing the companies’

investors to risks of confusion and abuse. 2

          5.        In response, Congress passed the ICA and its sister statute, the IAA. Together, these

statutes impose a comprehensive regulatory regime to address abuses that arise when outsiders

dominate an investment company. The law regulates the capital structure of an investment

company, as well as the rights and powers of investors and the kind and amount of compensation

that investment advisers and directors can be paid. The law also grants shareholders private rights

of action to seek damages and to rescind agreements that violate these statutes.

          6.        In addition to popular investment vehicles such as mutual funds and exchange-

traded funds, or “ETFs,” the ICA also covers a broad scope of other types of companies in order

to accomplish its goal of protecting investors. The ICA applies to any company that satisfies the

statute’s definition of an “investment company,” which includes any entity that is “engaged

primarily” “in the business of investing, reinvesting, or trading in securities.” The IAA likewise

applies to any person that satisfies the definition of an “investment adviser,” which the statute



1
  Note, The Investment Company Act of 1940, 50 Yale L.J. 440, 441-442 (1941) (citing Hearings
Before Subcomm. of Sen. Comm. on Banking and Currency, S.3580, 76th Cong., 3d Sess. 34, 783
(1940)).
2
    Id., at 442.


                                                      3
             Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 4 of 49




defines to mean “any person who, for compensation, engages in the business of advising others”

“as to the advisability of investing in, purchasing or selling securities.”

        7.      Accordingly, the ICA and IAA have been held by courts to apply to a wide range

of entities, including so-called “acquisition companies” that sell off their former operating assets

and primarily hold securities while searching for new operating businesses to acquire. The SEC

has applied the ICA to companies, like PSTH, that raise money and invest it in government

securities as they search for acquisitions in real estate or other areas.

        8.      PSTH is an investment company under the ICA because its primary business is to

invest in securities. Since the Company’s initial public offering more than a year ago, investing in

securities is all the Company has ever done. From the moment of its IPO, PSTH has invested all

of its assets in securities of the United States government and shares of money market mutual

funds. PSTH and its advisers have spent most of their time working for PSTH negotiating a

purchase of still more securities in a recently-abandoned agreement that would have caused the

Company to invest the great majority of its assets in the common stock of Universal Music Group

B.V. (“UMG,” and the “UMG Securities Purchase”).

        9.      Likewise, PSCM is the Company’s investment adviser under the IAA. PSTH has

no full-time employees of its own and is therefore completely dependent upon PSCM for

investment expertise and administrative resources. In this regard, the relationship between PSTH

and PSCM is virtually identical to the pattern that characterizes relations between investment

advisers and other types of investment companies, such as mutual funds and hedge funds. Indeed,

the relationship between PSCM and the Company closely resembles the relationship between

PSCM and the hedge funds and closed-end funds that it manages alongside PSTH. PSCM is

already one of Wall Street’s most prominent advisers of investment funds.




                                                   4
             Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 5 of 49




       10.     Defendants’ decision to avoid registering the Company as an investment company

has allowed them to use their positions of control to extract compensation from PSTH in forms

and amounts that violate federal law. Rather than pay reasonable fees and structure them in the

standardized and transparent ways required by the ICA and IAA, the Company has paid its

investment advisers indirectly, in the form of complex securities of the Company that were never

offered for purchase by the Company’s public investors.

       11.     The Defendants’ actions pose the precise danger the ICA and IAA sought to

address. Although PSCM has sometimes described itself and its affiliates as having charged the

Company less than other SPAC sponsors, in fact the compensation the Defendants have taken from

the Company is astronomical.

       12.     Among other things, less than twelve months after the Company allowed the

Sponsor and Director Defendants to purchase identical warrants on PSTH shares, the Company

agreed to repurchase some of those warrants at a valuation that implied the warrants were worth,

in the aggregate, more than $880 million—thirteen times what the Sponsor and Director

Defendants originally paid for them. This staggering compensation was promised at a time when

the returns to the Company’s public investors have starkly underperformed the rest of the stock

market. That is hardly the arms’-length bargain the ICA and IAA demand.

       13.     The Defendants suggest that they can avoid the ICA and IAA because, they say,

PSTH is not an investment company but a SPAC. They state that the Company’s primary purpose

is not to invest in securities but instead to acquire an operating business. However, investing in

securities is all the Company has ever done since its IPO. And investing in securities is the only

significant endeavor that management has ever pursued, with PSCM’s management team having

spent most of the past year negotiating the recently abandoned purchase of securities from UMG.




                                                5
             Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 6 of 49




Moreover, the abstract intention to identify an operating business to acquire at some undefined

time in the future is insufficient to allow an entity that otherwise qualifies as an investment

company to avoid regulation under the ICA nd IAA.

       14.     Wherever the line between an investment company and an operating company is

located, there can be no doubt that PSTH is on the investment-company side of it.

       15.     Accordingly, Plaintiff respectfully requests that this Court enter a declaratory

judgment stating that the Company is an investment company under the ICA and that PSCM is the

Company’s investment adviser under the IAA and the ICA.

       16.     Plaintiff also requests that this Court enter an order rescinding certain elements of

the agreements and arrangements between PSTH and the other Defendants. Plaintiff further

requests that this Court enter an order for damages reflecting Defendants’ breach of their fiduciary

obligations under the ICA and such other relief as this Court may deem just and proper.

                            II.    JURISDICTION AND VENUE

       17.     This Court has jurisdiction over this action pursuant to ICA Sections 36(b), 44, and

47(b), 15 U.S.C. §§ 80a-35(b), 80a-43, 80a-46(b), as well as IAA Sections 214(a) and 215(b), id.

§§ 80b-14(a), 80b-15(b).

       18.     Section 36(b) of the ICA “grant[s] individual investors a private right of action for

breach of fiduciary duty” related to any payment of a material nature received by any investment

adviser or director of a registered investment company. Jones v. Harris Assocs. L.P., 559 U.S. 335,

340 (2010) (citing 15 U.S.C. § 80a-35(b)). Federal courts have exclusive jurisdiction over any such

claim. 15 U.S.C. § 80a-35(b)(5).

       19.     ICA Section 47(b) confers “an implied private right of action for rescission” of

contracts that violate the ICA. Oxford Univ. Bank v. Lansuppe Feeder, LLC, 933 F.3d 99, 102 (2d




                                                 6
             Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 7 of 49




Cir. 2019). The ICA provides the “district courts of the United States” with jurisdiction over such

suits. 15 U.S.C. § 80a-43.

       20.     IAA Section 215 “provides that contracts whose formation or performance would

violate the [IAA] ‘shall be void . . . as regards the rights of’ the violator’” and confers a private

right of “suit for rescission or for an injunction against continued operation of the contract, and for

restitution.” Transamerica Mortg. Advisors, Inc. v. Lewis, 444 U.S. 11, 16, 19 (1979) (quoting 15

U.S.C. § 80b-15). The IAA provides that “the district courts of the United States . . . shall have

jurisdiction” over such suits. 15 U.S.C. § 80b-14(a).

       21.     This Court has personal jurisdiction over each of the Defendants because each of

the Defendants transacts business within the state of New York and/or is a resident of New York.

Among other things, the principal office of the Company, the Sponsor, and each of the PSCM-

related entities is in New York and Defendants have sent numerous communications regarding the

Company to and from New York.

       22.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)-(2).

                                      III.    THE PARTIES

       23.     Plaintiff George Assad purchased shares of PSTH on or about May 12, 2021.

Plaintiff continues to hold PSTH shares and will continue to hold shares through this litigation.

       24.     Nominal defendant Pershing Square Tontine Holdings (the “Company” or

“PSTH”) is a blank check company incorporated under the laws of Delaware and headquartered

in New York.

       25.     Pershing Square TH Sponsor, LLC (the “Sponsor Defendant”), is the Company’s

sponsor. The Sponsor Defendant is organized under the laws of Delaware.




                                                  7
             Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 8 of 49




       26.      The Sponsor Defendant is wholly owned by Pershing Square Holdings, Ltd.,

Pershing Square, L.P., and Pershing Square International, Ltd. (together, the “Pershing Fund

Defendants”).

       27.      Defendant Pershing Square Holdings, Ltd., is an investment fund organized as a

Guernsey company.

       28.      Defendant Pershing Square, L.P., is an investment fund organized as a Delaware

limited partnership.

       29.      Defendant Pershing Square International, Ltd., is an investment fund organized as

a Cayman Islands exempted company.

       30.      The Pershing Fund Defendants are all advised by Pershing Square Capital

Management, L.P. (“PSCM”). PSCM is a registered investment adviser, with approximately $14

billion in assets under management.

       31.      Defendant Lisa Gersh is a member of the Company’s Board of Directors.

       32.      Defendant Michael Ovitz is a member of the Company’s Board of Directors.

       33.      Defendant Jacqueline Reses is a member of the Company’s Board of Directors.

       34.      Defendant Joseph Steinberg is a member of the Company’s Board of Directors.

Gersh, Ovitz, Reses, and Steinberg are together referred to herein as the “Director Defendants.”

                            IV.    FACTUAL ALLEGATIONS

A.     The Company’s Origins and IPO

       35.      PSTH was incorporated in Delaware on May 4, 2020. On June 22, 2020, PSTH

filed a registration statement with the SEC describing itself as a “special purpose acquisition

company,” or SPAC.




                                                8
                Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 9 of 49




          36.    In the IPO, the Company sold securities to public investors in the form of what it

called “units” (each, an “IPO Unit”). After developing the below-described capital structure and

marketing it to investors, the Company consummated its IPO on July 22, 2020.

          37.    The Company sold 200 million IPO Units at a price of $20 each, raising

approximately $4 billion, thus making PSTH the largest SPAC in history.

          38.    As is common for SPAC entities, the Company had no business at the time of its

formation. PSTH proposed to use the proceeds of its IPO to invest in securities as it sought to

complete an “initial business combination” (the “Initial Business Combination”) as defined by the

Company’s amended and restated Certificate of Incorporation.

          39.    Under the terms of the Certificate of Incorporation, this Initial Business

Combination had to be completed within “24 months from the closing of the [IPO] or 30 months

from the closing of the [IPO] if the Company has executed a letter of intent.”3 If the Company

failed to complete the transaction in this amount of time, the certificate of incorporation required

the Company to wind up its business and liquidate and distribute its assets back to its stockholders.4

          40.    Each IPO Unit consisted of one share of PSTH Class A common stock and 1/9 of

a warrant (a “Public Warrant”). Each Public Warrant provided its holder with the right to purchase

a share of Class A common stock at $23 per share within a predetermined time after the closing of

the Initial Business Combination.

          41.    The Company’s Class A common stock carries a right to redemption. During the

time that the Company is searching for a business combination, each share of Class A common


3
 PSTH, Amended Prospectus (Form S-1/A), at 15 (July 16, 2020) (hereinafter “PSTH S-1”); see
also Pershing Square Tontine Holdings, Ltd., Amended Prospectus (Form S-1/A), at Ex. 3.4 (July
20, 2020), Second Amended and Restated Certificate of Incorporation of Pershing Square Tontine
Holdings, Ltd., at § 9.1(b) (hereinafter “PSTH Certificate of Incorporation”).
4
    PSTH Certificate of Incorporation, supra note 3 § 9.2(d).


                                                  9
               Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 10 of 49




stock trades freely on the New York Stock Exchange. Five days prior to the consummation of the

Initial Business Combination, each holder of Class A common stock has the right to tender her

shares back to the Company and receive in exchange a cash amount equal to the pro rata value per

share of the Company’s assets, which is expected to be worth the same $20 originally invested in

the IPO, plus investment income accrued on the portfolio of securities in which the Company has

invested the proceeds of its IPO.

         42.     On September 11, 2020, the Public Warrants detached from the Class A common

stock and the two classes of securities began trading separately on the New York Stock Exchange.5

B.       The Company Invests Its IPO Proceeds in Securities

         43.     After the IPO, the Company promptly invested the proceeds of its IPO in securities.

The Company’s Prospectus explained that the IPO proceeds, along with approximately

$35,000,000 in proceeds from the sale of certain warrants to the Director Defendants and the

Sponsor, would be placed in a trust account for the benefit of the Company’s Class A

shareholders.6

         44.     The Company’s agreement with its trustee specified the money was to be “invested

only in U.S. Treasury obligations with a maturity of 180 days or less or in money market funds . . .

which invest only in U.S. Treasury obligations.”7




5
  PSTH, Tender Offer Statement by Issuer (Form SC TO-I), at Ex. (a)(1)(i), at 134 (July 8, 2021),
(hereinafter “PSTH Offer to Redeem”).
6
    See PSTH S-1, supra note 3, at 33.
7
    See id.; see also id. at Exh. 10.3, Form of Investment Management Trust Agreement, at § 1(c).

                                                 10
               Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 11 of 49




         45.     Accordingly, since the IPO, the Company has invested substantially all of the

proceeds of its IPO in securities.8 Of the $4.03 billion in total assets the Company possessed as of

June 30, 2021, fully $4.002 billion were invested in securities of the U.S. government, with the

remainder in shares of money market funds.9

C.       The Company is Completely Controlled By and Dependent Upon PSCM

         46.     From the moment of its founding, the Company has been completely controlled by

and dependent upon PSCM. PSCM and its affiliates took all of the actions required to establish

the Company. The Sponsor Defendant and PSCM now completely control the Company’s

governance and supply all of the investment expertise and other resources the Company requires

for its investments and operations.

         47.     The Sponsor Defendant was established solely for the purpose of advising the

Company. It has no other business. The Sponsor Defendant is wholly owned by three investment

funds that are in turn advised by PSCM—the three Pershing Fund Defendants.10

         48.     Although the Sponsor Defendant is owned by the Pershing Fund Defendants, it is

ultimately controlled by its manager, PSCM.11 PSCM has disclosed through one of the Pershing

Fund Defendants that “the business and affairs of [the Sponsor Defendant] are managed




8
 See, e.g., Pershing Square Tontine Holdings, Quarterly Report (Form 10-Q), at 1, 6 (Nov. 12,
2020) (“Immediately following the [IPO], the funds placed in the Trust Account was [sic] used to
purchase U.S. Treasury bills with a face value of $4,001,488,000.”).
9
    See, e.g., PSTH, Quarterly Report (Form 10-Q), at 1 (August 13, 2021).
10
  See PSTH S-1, supra note 3, at cover (“Our sponsor is wholly owned by Pershing Square
Holdings, Ltd. . . Pershing Square, L.P. . . and Pershing Square International, Ltd.”).
11
  Pershing Square Capital Mgmt., L.P., Form ADV Brochure Part 2A (Mar. 31, 2021) (hereinafter
“PSCM Form ADV”), at 2 (describing PSCM as a “non-member manager” of the Sponsor
Defendant). Notably, PSCM’s filings with the SEC as a registered investment adviser include,
under the heading “Advisory Services” PSCM’s “form[ation]” of PSTH. Id. at 1.

                                                11
             Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 12 of 49




exclusively by. . . PSCM.”12 PSCM cannot be removed as the manager of the Sponsor Defendant

because PSCM is also the registered investment adviser to the Pershing Fund Defendants, which

own the Sponsor Defendant. PSCM dominates the Pershing Fund Defendants and controls every

aspect of their businesses and affairs.

       49.     PSCM benefits from any compensation that the Company pays to the Sponsor

Defendant and the Pershing Fund Defendants. PSCM provides its investment advisory services to

the Pershing Fund Defendants in exchange for a fee that will increase with the funds’

performance.13 These funds’ performance will improve with any payments made to them and with

any payments made to the Sponsor Defendant. A portion of any payment made by the Company

to the Sponsor Defendant or the Pershing Fund Defendants therefore ultimately benefits PSCM.

       50.     The Company is completely dependent on the Sponsor Defendant and PSCM as a

result of two structural arrangements.

       51.     First, the Sponsor Defendant and PSCM control the Company’s governance. On

May 7, 2020, the Company granted the Sponsor Defendant exclusive ownership of the Company’s

Class B shares. Under the Company’s Certificate of Incorporation, these shares grant the Sponsor

Defendant the exclusive right to elect and remove the Company’s directors prior to the Initial

Business Combination. The Sponsor Defendant effectively controls 100% of the Company’s

voting power with respect to the election and removal of directors.




12
    Pershing Square Holdings, Ltd. 2020 Annual Report, at 73 (Mar. 29, 2021),
https://assets.pershingsquareholdings.com/2021/03/29115525/Pershing-Square-Holdings-Ltd.-
2020-Annual-Report-1.pdf.
13
   In its form ADV filing with the SEC, PSCM explains that it is paid quarterly management fees
on the basis of the value of the assets in the funds that PSCM advises as well as performance
allocations on the basis of these funds’ investment performance. See PSCM Form ADV, supra
note 11, at 5.

                                               12
                 Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 13 of 49




           52.     Second, PSTH does not “have any full-time employees prior to [its] initial business

combination.”14 Instead, the Company relies exclusively upon PSCM and the Sponsor Defendant

to provide all of the investment advice and administrative resources the Company requires to run

its investing business.

           53.     The Company’s seniormost executives are all supplied and compensated by PSCM.

William A. Ackman, the Company’s CEO and Chairman of the Board of Directors, is also the

CEO, founder, and major owner of PSCM; Ben Hakim, the Company’s Chief Financial Officer,

is Ackman’s partner at PSCM. PSTH discloses that it relies on the expertise of a group of

professionals who are employed and compensated primarily by PSCM and whom PSCM calls the

“PSCM investment team.”15 PSTH also relies on “the other employees of, and resources available

to, PSCM.”16

           54.     The Company’s prospectus describes at length the investment acumen of the

Pershing Square investment team, which “is comprised of seven investment professionals with

tenures at [PSCM] of 3 to 16 years, who prior to [PSCM], served in analyst and associate roles at

Apollo, Blackstone, KKR, Goldman Sachs, and Hellman & Friedman.”17 The Prospectus

emphasizes that the members of the PSCM investment team “bring significant investment

expertise . . . .”18

           55.     Ackman, the CEO of both the Company and PSCM, has principal executive

authority over the Company’s affairs. The Sponsor Defendant, PSCM, and Ackman (in his dual


14
     PSTH S-1, supra note 3, at 68.
15
     Id. at 8.
16
     Id.
17
     Id.
18
     Id. (emphasis added).


                                                   13
              Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 14 of 49




role as an executive of both the Company and PSCM) participated in advising the Company

regarding the kinds of securities it should purchase immediately after its IPO. The Sponsor

Defendant, PSCM, and Ackman accomplished this by negotiating and causing the Company to

enter an agreement with the Company’s trustee (the “Investment Management Trust Agreement”),

which specified the kinds of securities in which the trustee may invest the funds the Company

raised in its IPO.

        56.     Taken together, the arrangements between the Company, PSCM, and the Sponsor

Defendant create a multi-party contract in which PSCM supplies investment advisory services to

the Company in exchange for the Company’s agreement to pay massive compensation to the

Pershing Fund Defendants, both directly and through the Pershing Fund Defendants’ ownership

of the Sponsor Defendant.

        57.     PSCM receives consideration in the form of the increase in advisory fees it receives

as a result of the compensation paid to the Sponsor Defendant and the Pershing Fund Defendants.

In exchange for paying this compensation, the Company receives investment advisory services

and other resources from PSCM and its employees.




                                                 14
             Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 15 of 49




                FIGURE 1: ORGANIZATION OF PERSHING AND AFFILIATED ENTITIES

       58.     Besides the employees and partners of PSCM, the only other people with significant

involvement in the affairs of the Company are the four Director Defendants.

D.     The PSCM Investment Team’s Advice and the UMG Securities Purchase

       59.     Although the Company’s Certificate of Incorporation requires the Company to

complete an Initial Business Combination within a certain period of time, it defines such a




                                               15
                 Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 16 of 49




combination broadly. Such a combination may include a “merger, capital stock exchange, asset

acquisition, stock purchase, reorganization or similar business combination.”19

           60.     Consistent with the possibility of a “stock purchase,” PSCM focused its early

efforts on a deal with Vivendi S.E. (“Vivendi”) to purchase a portion of the equity securities

comprising Vivendi’s 80% stake in Universal Music Group (“UMG”), the largest owner of

recorded music by global market share.

           61.     As Ackman explained to investors, early on in his work for PSTH, he personally

“dug in” on the possibility of an investment in UMG.20 “I was a bit like the dog that grabbed the

bumper of the car and wouldn’t let go,” Ackman said, “because this was precisely what we were

looking for.”21

           62.     Beginning in October 2020, the Company and “members of the PSCM Investment

Team began conducting initial due diligence on UMG based on publicly available information.”22

“On October 29, 2020, [Director Defendant] Jacqueline Reses . . . introduced Mr. Ackman [to] an

independent member of Vivendi’s supervisory board to facilitate a discussion to explore whether

UMG” could be an investment target for the Company.23

           63.     On the advice of and with the assistance of PSCM, the Company’s efforts focused

on purchasing common stock representing a minority position in UMG.

           64.     “On December 7, 2020, the Company shared a draft non-binding term sheet with

Vivendi” providing for the Company to “acquir[e] 15% of the ordinary shares of UMG with



19
     PSTH Certificate of Incorporation, supra note 3 § 4.3(b)(i).
20
     PSTH, Investor Call Transcript (June 23, 2021) (hereinafter “PSTH Investor Call Tr.”), at 45.
21
     Id.
22
     PSTH Offer to Redeem, supra note 5, at 135.
23
     Id.

                                                  16
                 Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 17 of 49




warrants for additional shares to be issued to the Sponsor and the Company’s independent directors

to reflect the intent of the Director Warrants and the Sponsor Warrants.”24

           65.     On December 8, December 9, December 29, January 13, and March 19, the PSCM

Investment Team met with the Company’s Board of Directors to provide advice about “various

industry risks and the overall structure of the music industry, including valuations and growth,” as

well as “tax considerations and certain structuring considerations” with respect to a potential

transaction through which PSTH would invest in UMG securities.25

           66.     On June 4, 2021, the Company announced that it had entered into a definitive

agreement with Vivendi to purchase shares of UMG. Under the terms of the agreement, which

were memorialized in a share purchase agreement executed on June 20, 2021 (the “Share Purchase

Agreement”), the Company agreed to acquire 10% of the outstanding shares of UMG (the “UMG

Securities Purchase”).

           67.     The Share Purchase Agreement contemplated that Vivendi would arrange for UMG

shares to be publicly listed on the Euronext Amsterdam N.V. market and the Company would

purchase 184.8 million shares of UMG (the “UMG Shares”), amounting to 10% of UMG’s

outstanding stock, for approximately $4 billion in cash, including a portion of $1.6 billion that

would have been contributed by the Pershing Fund Defendants pursuant to their purchase of

Forward Purchase Units under the Forward Purchase Agreement, as described below.

           68.     As the transaction was initially disclosed to the public, the UMG Shares would

eventually have been transferred to a liquidating trust (the “Liquidating Trust”) and then

distributed from the Liquidating Trust to holders of the Company’s Class A common stock.



24
     Id.
25
     Id. at 134.


                                                 17
                Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 18 of 49




Following the distribution of the UMG Shares to the Company’s shareholders, the Company would

have continued to hold approximately $1.6 billion in assets.

          69.     PSTH then would have continued investing those remaining assets in U.S.

government securities and shares of money market funds. The Company would have had no limit

on how long it could invest in securities and no binding legal obligation to use its assets for any

purpose other than investing in securities.

          70.     On July 19, 2021, PSTH issued a letter to shareholders announcing the termination

of the UMG Securities Purchase.

          71.     After PSTH terminated the UMG Securities Purchase, PSTH assigned its rights to

purchase the UMG stock to the Pershing Fund Defendants and another PSCM affiliate. Under the

terms of this assignment, the Pershing Fund Defendants and the other PSCM affiliate agreed to

purchase 5% of the share capital of UMG on the same terms and subject to the same conditions

that applied to PSTH in the original share purchase agreement between PSTH and Vivendi S.E.,

UMG’s parent company.26




26
     PSTH, Current Report (Form 8-K), at Item 1.01 (July 18, 2021).


                                                 18
             Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 19 of 49




                                   FIGURE 2: PSTH TIMELINE

       72.     On August 10, 2021, Vivendi announced that it had reached a final deal with

Ackman and PCSM. Under the terms of the deal, Vivendi sold “7.1% of UMG’s share capital to

Pershing Square Holdings and affiliates, which are managed by Mr. William Ackman,” for $2.8

billion. The deal further included a right for Ackman “to acquire, by September 9, 2021, up to an

additional 2.9% of UMG’s share capital through funds which he manages or in which he holds the

majority of economic interest,” based on the same UMG enterprise value.27

       73.     Since the IPO on July 22, 2020, the Company has performed poorly. The Company

has announced no material activities other than the failed deal with UMG. The price of the




27
   Vivendi, Press Release (August 10, 2021), available at https://www.vivendi.com/wp-
content/uploads/2021/08/20210810_VIV_PR_Vivendi-sells-71-of-UMGs-share-capital-to-
Pershing-Square-Holdings.pdf.

                                               19
                Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 20 of 49




Company’s Class A common stock on the NYSE has underperformed the rest of the stock market,

rising only about 1.25% above the IPO price of the IPO Units, even as the S&P 500 index rose

over that same period by about 36%.28 On June 4, the day PSTH confirmed news reports of the

UMG Securities Purchase, the Company’s shares lost 12% of their total value and almost 60% of

their value in excess of the approximate redemption value of $20. The Company’s stock price now

trades close to this redemption value.

E.        The Defendants’ Compensation

          74.     In many of its public communications, the Company has claimed that none of the

Defendants has ever been compensated for their work. Ackman has even told investors that the

Director Defendants “work for free.”29 Though the Company acknowledges that the Defendants

have each been granted securities of various kinds in the Company, the Company and the

Defendants have claimed that the Defendants purchased these securities for fair value and that the

Company has therefore never paid the Defendants or PSCM for their labor. This claim is facially

beyond credulity.

          75.     In fact, the Company has compensated the Defendants by issuing them two

different types of securities, thereby compensating the Defendants at an unreasonable level in

violation of the ICA and IAA. The Company has issued these securities either for free or for prices

far below the securities’ actual value. By the Company’s and Defendants’ own admissions, the

combined value of the various securities granted to Defendants amounts to hundreds of millions

of dollars and many times more than what the Defendants originally paid.




28
  These returns are calculated using closing prices of the S&P 500 index and the PSTH Class A
Common stock on August 13, 2021.
29
     PSTH Investor Call Tr., supra note 20, at 45.


                                                     20
                 Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 21 of 49




           76.     The first type of security issued to the Pershing Fund Defendants was a set of rights

to purchase what the company called “Forward Purchase Units” (the “Forward Purchase Units.”)

By the terms of an agreement dated June 21, 2020 (the “Forward Purchase Agreement”), the

Company committed to issue these Forward Purchase Units to the Pershing Fund Defendants by

virtue of their ownership of the Sponsor Defendant. Each Forward Purchase Unit may be

purchased by the Pershing Fund Defendants at a future date for $20, and upon purchase will consist

of one Class A share in the Company and one third of a warrant to purchase another Class A share

at a still later date for $23.30

           77.     Some of these Forward Purchase Units are mandatory and some are optional. The

mandatory portion (the “Mandatory Forward Purchase Units”) require the three Pershing Fund

Defendants to purchase 50 million Forward Purchase Units for a total of $1 billion at some time

prior to the Initial Business Combination.31

           78.     The optional portion (the “Optional Forward Purchase Units”) gives the same three

Pershing Fund Defendants the discretionary option to purchase an additional 100 million Forward

Purchase Units for total consideration of $2,000,000,000. The Pershing Funds may purchase the

Optional Forward Purchase Units at any time prior to the Initial Business Combination.32

           79.     Although the price at which the Forward Purchase Units may be purchased is the

same as the price at which the IPO Units were sold to the public—$20—the Optional Forward

Purchase Units are much more valuable than the IPO Units because they include an element of

optionality. They may be purchased on a delayed basis and do not have to be purchased at all. This


30
   PSTH S-1, supra note 3, at Ex. 10.9, Forward Purchase Agreement, dated June 21, 2020, at
§ 1(a)(iii) (hereinafter “Forward Purchase Agreement”).
31
     Id. at § 1(a)(i).
32
     Id. at § 1(a)(ii).


                                                    21
                Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 22 of 49




effectively makes the Optional Forward Purchase Units into a $2 billion set of call options. The

Sponsor paid nothing for these options other than providing investment advisory services.

          80.     In its public financial reporting, the Company has acknowledged that the right to

purchase the Forward Purchase Units is worth hundreds of millions of dollars.33 The Company has

admitted that the Forward Purchase Units are worth this amount despite including assumptions in

its valuation models that depress the valuations of the Forward Purchase Units inaccurately.

          81.     The second set of securities that PSTH issued as compensation were the Sponsor

Warrants and Director Warrants.

          82.     On July 21, 2020, the Company entered into an agreement (the “Sponsor Warrant

Purchase Agreement”) commiting to issue the Sponsor Warrants to the Sponsor Defendant for

aggregate consideration of $65,000,000. The Sponsor Warrants permit the Sponsor Defendant, at

an exercise price of $24 per share, to purchase whatever number of shares will equal 5.95% of the

common stock of the fully diluted post-business-combination entity. The Sponsor Warrants may

not be sold, transferred, or exercised until three years after the Initial Business Combination.34

They may then be exercised at any time until ten years after the date of the Initial Business

Combination.

          83.     At the same time the Company agreed to issue the Sponsor Warrants to the Sponsor,

it also agreed to issue warrants to the Director Defendants (the “Director Warrants”) on identical

terms. The Prospectus stated that the Director Warrants “have terms identical to those of the




33
     See, e.g., PSTH, Quarterly Report (Form 10-Q), at Note 7 (May 24, 2021).
34
   PSTH S-1, supra note 3, at Ex. 10.6, Form of Sponsor Warrant Purchase Agreement, at
§ (1)(C)(iii).

                                                 22
                Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 23 of 49




Sponsor Warrants,” including the same strike price and exercise periods and substantially similar

transfer restrictions.35

          84.     Thus, the Director Defendants bought warrants entitling them to purchase an

amount of common stock equal to 0.2597% of the fully diluted stock of the post-business-

combination entity.36 The Prospectus indicated that together, the Director Warrants and Sponsor

Warrants entitle their holders to purchase 6.21% of the fully diluted equity of the post-business-

combination entity. Though the Director Defendants purchased a smaller amount of these warrants

than the Sponsor, they paid the same price on a percentage basis.

          85.     In its Prospectus, the Company acknowledged that because the Sponsor controls

the Company, the “purchase price for the Sponsor Warrants was not determined . . . between arms’-

length third parties.”37 The same was true with regard to the Director Warrants.

          86.     The Sponsor and the Company purportedly hired a third-party valuation firm,

which estimated the value of the Sponsor Warrants at $65 million. The third-party valuation firm

applied that same valuation to the Director Warrants, thereby valuing them at $2,837,500.

          87.     The Sponsor Defendant thus paid $65 million for the Sponsor Warrants. And

Director Defendants Ovitz, Reses, and Steinberg each paid the Company $812,500 for their

Director Warrants. Director Defendant Gersh paid the Company $400,000 for her Director

Warrants. Each Director Defendant received an amount of Director Warrants in proportion to the

amount paid to purchase them.


35
     PSTH S-1, supra note 3, at 175.
36
   The amount paid for the Director Warrants, $2,837,500, divided by the amount paid for the
Sponsor Warrants, $65,000,000, is equal to 0.043654. Multiplying that number by 5.95%
gives .02597%, which is the percentage of the post-business-combination entity that the Director
Warrants entitle their holders to purchase.
37
     PSTH S-1, supra note 3, at 95.


                                                23
                Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 24 of 49




          88.     These prices did not reflect fair market value.

          89.     The best evidence of the true value of the Sponsor and Director Warrants came on

June 20, 2021, when Ackman and the Director Defendants caused the Company to enter an

agreement with the Director Defendants to buy back the Director Warrants in connection with the

UMG Securities Purchase.38

          90.     Acknowledging the conflict of interest inherent in this change in compensation, the

Company again employed a third-party valuation firm to value these warrants.39 Based on the

value provided by this firm, the Company agreed to buy back 72% of the Director Warrants in

exchange for shares of Class A common stock in the Company that at that time were worth about

$26.5 million.40

          91.     Applying this same valuation to all 100% of the Director Warrants implies a total

worth for the Director Warrants of an astonishing $36,807,104. This is no less than thirteen times

the $2,837,500 the Defendant Directors paid for their Warrants just eleven months earlier.

          92.     This valuation appears even more extraordinary when applied to the Sponsor

Warrants. In its Prospectus, the Company stated that the Director Warrants “have terms identical

to those of the Sponsor Warrants.”41 And in its financial reporting, the Company has listed the

values of the Sponsor Warrants and Director Warrants together on the same on the same line.




38
     PSTH Offer to Redeem, supra note 5, at Ex. (d)(ii).
39
     PERSHING SQUARE TONTINE HOLDINGS, TRANSACTION OVERVIEW (June 20, 2021), at 18.
40
  The number of shares to be granted to the Director Defendants was 1,167,450. The closing price
on June 18, 2021, the trading day prior to the amendment to the Director Warrant Agreement, was
$22.70. The decision to repurchase 72% of the Director Warrants reflected the Company’s plan to
spend about 72% of its assets on the UMG Securities Purchase, leaving the remaining 28% of the
assets inside the Company. PSTH Investor Call Tr., supra note 20, at 44.
41
     PSTH S-1, supra note 3, at 175.

                                                   24
               Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 25 of 49




         93.     One can therefore estimate the value of the Sponsor Warrants by applying to them

the same valuation method the Company applied to the Director Warrants. The valuation of the

Director Warrants that the Company employed in connection with the UMG Securities Purchase

implies that on June 20, 2021, the Company believed the Sponsor Warrants were worth a

staggering $843,289,449.42

         94.     There are several reason why the Sponsor and Director Warrants are so valuable.

Unlike the 20% of shares granted to the Sponsor in a conventional SPAC, the percentage of shares

purchasable under the Sponsor Warrants applies to the post-business combination entity rather

than the pre-business combination SPAC. Hence, if the Company merges with a company worth

$10 billion, the Sponsor would receive the right to buy not just 5.95% of the $4 billion originally

raised by the SPAC, but 5.95% of all $14 billion of the combined entity. And even in the combined

entity, the 5.95% would be calculated on a fully-diluted basis—that is, as if all of the Public

Warrants and an additional class of public warrants known as “Tontine Warrants,” as well as the

Sponsor Warrants, Director Warrants, Sponsor Forward Purchase Units, and Director Forward

Purchase Units, had been purchased or exercised. Since the purchase or exercise of these rights

could theoretically bring in many billions of dollars more cash into the Company, the 5.95% could

grow to an enormous number of shares.

         95.     Additionally, the Sponsor and Director Warrants have an extraordinarily long

exercise period. They are exercisable any time over a seven-year span beginning three years and

ending ten years after the Initial Business Combination. The exercise price is also comparatively

low, sitting at just 20% above the IPO price of the common stock—an amount of appreciation that,

over such a long period of time, might not even exceed the rate of inflation.


42
     $843,289,449 = (5.95%/0.2597%)*$36,807,104.


                                                25
                Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 26 of 49




          96.     The model used by the third-party valuation firm for the Sponsor and Dirctor

Warrants also contained certain assumptions that inaccurately depressed the purchase price

required of the Sponsor and Director Defendants. Among other things, the valuation firm assumed

a level of volatility in a potential target company’s stock price that turned out to be lower than the

volatility actually realized.43 The valuation firm also imposed a steep discount for the possibility

that the Company would not be able to complete its Initial Business Combination.44 This discount

was much steeper than was warranted by the historical experience of other SPACs.

          97.     The Forward Purchase Units and the Sponsor and Director Warrants clearly

function as compensation for the Defendants. None of these securities was ever offered to the

public on the same terms as they were offered to the Defendants, indicating that the terms were

too favorable to be made available to people who were not being compensated for services.

Additionally, the PSTH prospectus explained that the Company had, at the time of the IPO,

“already determined director compensation,” implying that the Company and the directors

considered the Director Warrants and Director Forward Purchase Units to be the functional

equivalent of compensation.45

          98.     Further, in the Offer to Redeem that the Company filed with the SEC in connection

with the UMG Deal, the Company disclosed that at a meeting of the Company’s Board of Directors

on June 17, 2020, the Company’s directors specifically approved the buy-back of the Director

Warrants in order to preserve what they understood to be compensation. The Company said:

                  As part of their discussion, the Board noted that the Director
                  Warrants, which had been acquired for fair market value at the time
                  of the Company’s IPO, would not be exercisable . . . following the
                  [UMG Securities Purchase, and] the [Defendant Directors] were

43
     PSTH S-1, supra note 3, at 174-75; PSTH Investor Call Tr., supra note 20, at 46.
44
     PSTH S-1, supra note 3, at 174-75.
45
     PSTH S-1, supra note 3, at 142.

                                                  26
                Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 27 of 49




                    otherwise receiving no compensation for their role. The Board of
                    Directors therefore determined to amend the Director Warrants[.]46

         99.        Thus, despite Ackman’s assertions that none of the Defendants have been

compensated for their work, in fact the Defendants have received securities that under any

plausible estimate are worth hundreds of millions of dollars—an unreasonable payment for the

work performed.

               V.     PSTH IS AN INVESTMENT COMPANY UNDER THE ICA

         100.       The activities and organization of PSTH all point to the legal conclusion at the heart

of this action: the Company is an investment company as defined by the ICA.

         101.       The ICA defines an investment company as a company that invests in securities.

And investing in securities is all the Company has ever done or proposed to do with the great

majority of its assets.

         102.       The key definition of an investment company appears in section 3(a)(1)(A) of the

ICA. That section provides:

                    (a)(1) When used in this subchapter, “investment company” means
                    any issuer which—
                    (A) is or holds itself out as being engaged primarily, or proposes to
                    engage primarily, in the business of investing, reinvesting, or trading
                    in securities . . . .47

         103.       Investing in securities is the Company’s primary business because that is all the

Company has ever done with its assets. Since the time of its IPO, the Company has invested nearly

all of its assets in securities of the U.S. government and securities of money market mutual funds.

Of the $4.03 billion in assets the Company owned as of June 30, 2021, it invested fully $4.02


46
     PSTH Offer to Redeem, supra note 5, at 141.
47
  15 U.S.C. § 80a–3(a)(1)(A). Prior to the passage of the National Securities Markets
Improvement Act of 1996, § 3(a)(1)(A) was designated as § 3(a)(1). See National Securities
Markets Improvement Act of 1996, Pub. L. No. 104-290, Oct. 11, 1996, 110 Stat. 3416, 3435.

                                                      27
                 Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 28 of 49




billion in these two kinds of securities.48 These instruments are the only source from which the

Company has ever received any income.

          104.     Now that the Company has abandoned the UMG Securities Purchase, the Company

will continue investing all of its assets in government securities and money market funds for up to

an additional seventeen months as it continues to search for a new way to deploy its billions of

dollars of capital. The Company’s Prospectus commits PSTH to invest all of that money in

securities while it looks for an Initial Business Combination.

          105.     Government securities and shares of stock in money market mutual funds are

“securities” within the meaning of ICA Section 3(a)(1)(A). Section 2(a)(36) of the ICA defines the

term “security” to include, among other things, any share of “stock” (which covers the Company’s

shares of stock in money market funds) and any “bond, debenture, [or] evidence of indebtedness”

(which covers the Company’s holdings of government bonds). The ICA definition of a security

also includes “any interest or instrument commonly known as a ‘security,’” which covers both the

Company’s shares in money market funds and its holdings of government bonds.49




48
     See supra ¶ 45.
49
     15 U.S.C. § 80a-2(a)(36).

                                                28
                 Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 29 of 49




          106.     The courts and the SEC have said many times that both U.S. government bonds50

and shares of common stock in money market funds51 are unambiguously “securities,” not only

under the ICA generally, but also specifically within the meaning of section 3(a)(1)(A).

          107.     In addition to actually investing in government securities and money market funds

since the time of its IPO, the Company has also “proposed” to invest in still more securities in

connection with its Initial Business Combination. In the UMG Deal, the Company proposed to

purchase shares of common stock in UMG. And because shares of “stock” are expressly included

in the ICA’s definition of a security,52 the deal with UMG was plainly an investment in securities.

          108.     Pursuing this investment is what the Company, its officers and directors, the

Sponsor, and PSCM have spent the vast majority of their time and energy doing since the

Company’s IPO. As Ackman has repeatedly told the public, from December 2020 through July

2021, PSTH was focused almost exclusively on trying to complete the deal with UMG. In other

words, the investment advisers for PSTH have focused their efforts primarily on investing the

Company’s assets in securities.



50
   See, e.g., S.E.C. v. Am. Bd. of Trade, Inc., 751 F.2d 529, 536 (2d Cir. 1984) (holding an issuer
that invested solely in government securities to be an investment company under § 3(a)(1)(A)).
See also Baker, Watts e, Co., Fed. Sec. L. Rep. P 77,225 (S.E.C. No - Action Letter May 6, 1982)
(“[A]n issuer could invest exclusively in Government securities, thereby owning no investment
securities, and yet be an investment company under section 3(a)(1)[A] of the Act.”); Credit Suisse
First Bos. Corp., 1998 WL 799305, at *3 (S.E.C. No - Action Letter Sept. 9, 1998) (“If a trust is
engaged primarily in the business of investing in securities, it is an investment company even if it
holds only government securities.”); Arizona Prop. Invs., Ltd., Fed. Sec. L. Rep. P 82,301 (S.E.C.
No - Action Letter Aug. 9, 1979) (treating as an investment company under section 3(a)(1)(A) a
company that planned to temporarily invest solely in government securities while waiting to
acquire interests in real estate); In the Matter of J. D. Gillespie, Tr. for Cleo George, 13 S.E.C.
470, 475 n.4 (June 22, 1943) (“The broader term ‘securities’ used in section 3(a)(1)[A] obviously
includes Government obligations.”).
51
  Letter to Willkie Farr & Gallagher from the Office of Chief Counsel, U.S. Sec. & Exch. Comm’n
Div. of Investment Management, at 7 (Oct. 23, 2000).
52
     15 U.S.C. § 80a-2(a)(36).

                                                  29
                 Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 30 of 49




                 VI.    PSCM IS THE COMPANY’S INVESTMENT ADVISER

          109.     PSCM is the Company’s investment adviser. The term “investment adviser” is

defined in both the IAA and the ICA. PSCM qualifies under both definitions.

          110.     The IAA provides:

                   “Investment adviser” means any person who, for compensation,
                   engages in the business of advising others, either directly or through
                   publications or writings, as to the value of securities or as to the
                   advisability of investing in, purchasing, or selling securities. . . .53

          111.     PSCM satisfies this definition because it has, for compensation, engaged in the

business of advising the Company about the “value of” and “advisability of investing in” and

“purchasing” securities.

          112.     As explained above, the Company’s Prospectus and other documents describe an

arrangement in which the Company has no full-time employees of its own and instead relies

entirely on PSCM to provide the necessary investment advice.

          113.     Both the CEO and CFO of the Company are employed by PSCM. The Prospectus

also states that all of the professionals who will support the CEO and CFO are employed by PSCM.

The Prospectus identifies PSCM as the source of the seven investment professionals who make up

what the Prospectus calls the “PSCM Investment Team” and whom the Prospectus describes as

supporting the CEO and CFO in their search for an acquisition target.54 The Prospectus draws

attention to the financial expertise of these professionals and makes clear that these professionals

will be providing investment advice.

          114.     The advice provided by PSCM concerns “the advisability of investing in,

purchasing, or selling securities” for three reasons. First, PSCM provided advice regarding the


53
     15 U.S.C. § 80b-2(a)(11).
54
     See supra ¶ 54.


                                                     30
                 Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 31 of 49




advisability of purchasing securities in UMG. Second, in completing any future Initial Business

Combination, the Company will rely on PSCM’s investment professionals to advise it in choosing

among the different possible methods set out in the Certificate of Incorporation, which may include

a purchase of securities. Third, PSCM has used its dominance over the Company to negotiate and

establish the terms of the Investment Management Trust Agreement between the Company and its

trustee. This agreement is what requires the Company to invest in government securities and shares

of money market funds.

          115.     Providing this kind of advice is the “business” of PSCM. PSCM is already

registered with the SEC as an investment adviser. Its sole business is to advise the Company and

the three investment funds that own the Company as to their investments in securities.

          116.     PSCM has been compensated for its investment advice by the Company. As

described above, that compensation has taken the form of the grants of securities of the Company

to the Pershing Fund Defendants and the Sponsor Defendant, which indirectly benefit PSCM.

          117.     In addition to being an investment adviser under the Investment Advisers Act,

PSCM is also an investment adviser under the Investment Company Act. The definition in the

Investment Company Act provides:

                   “Investment adviser” of an investment company means (A) any
                   person (other than a bona fide officer, director, trustee, member of
                   an advisory board, or employee of such company, as such) who
                   pursuant to contract with such company regularly furnishes advice
                   to such company with respect to the desirability of investing in,
                   purchasing or selling securities or other property, or is empowered
                   to determine what securities or other property shall be purchased or
                   sold by such company, and (B) any other person who pursuant to
                   contract with a person described in clause (A) of this paragraph
                   regularly performs substantially all of the duties undertaken by such
                   person described in said clause (A) . . . .55


55
     15 U.S.C. § 80a-2(a)(20).


                                                    31
              Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 32 of 49




PSCM satisfies this definition for the same reasons that it satisfies the definition under the Advisers

Act.

       118.     For present purposes, the only additional requirement in this definition is the

reference to a “contract.” The requisite contract here is the understanding, alleged above, under

which PSCM agreed to supply the Company with the investment expertise and administrative

services of PSCM in exchange for the Company’s grant to the Sponsor Defendant and the Pershing

Fund Defendants of rights to purchase or receive securities for free or for artificially low prices.

       119.     Ultimately, the relationship between the Sponsor, PSCM, and the Company mirrors

the standard pattern of relationships between investment advisers and investment companies

generally. In this pattern, a business that specializes in giving investment advice (the investment

“adviser”) separately incorporates or organizes another business (the investment “company”) for

the purpose of investing in securities. The investment adviser then recruits other investors to invest

in the company and profits from the company by charging it a fee or otherwise taking payments

for the adviser’s services.

       120.     At the time the investment adviser establishes the investment company, the adviser

establishes governance arrangements that allow it to dominate the company and control its affairs.

The adviser then supplies all of the professionals, office space, and other operational resources the

company requires to operate.

       121.     The investment company typically has no employees of its own. And the adviser

may repeat this relationship with other investment companies, all of which will share the adviser’s

expertise and brand name.

       122.     This pattern appears across the investment fund advisory industry and in almost

every type of business the ICA is designed to regulate, including registered investment companies




                                                  32
              Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 33 of 49




such as mutual funds, closed-end funds, and ETFs, as well as private vehicles that would be

required to register as investment companies if they sold securities to the public, such as private

equity funds, hedge funds, and venture capital funds.

       123.     This pattern is so characteristic of the investment fund advisory industry that it even

appears in the Pershing Square investment advisory business. PSCM established the three Pershing

Fund Defendants and it now dominates them and supplies all of their administrative and

investment needs in much the same way that it now does with the Company.

       124.     Accordingly, the Company is effectively PSCM’s latest investment fund. And

PSCM is its investment advisor.

              VII.   THE CONTRACTS BETWEEN THE COMPANY AND
                      THE DEFENDANTS VIOLATE THE ICA AND IAA

       125.     Because the Defendants have taken their compensation from the Company in

breach of the law’s requirements for transparency, governance process, and reasonableness, the

contracts that link the Company with the Defendants and PSCM have violated the ICA and IAA

in many ways.

       126.     These illegal contracts include the Sponsor Warrant Purchase Agreement between

the Company and the Sponsor Defendant dated July 21, 2020; the several Director Warrant

Purchase Agreements dated July 21, 2020, between the Company and the Director Defendants;

and the Forward Purchase Agreement between the Company and the Pershing Fund Defendants

dated June 21, 2020, insofar as the Forward Purchase Agreement grants the Pershing Fund

Defendants the right to purchase the Optional Forward Purchase Units.

       127.     Collectively, these contracts between the Company, PSCM, the Sponsor

Defendant, and the Director Defendants are referred to herein as the “Illegal Contracts.” Each of




                                                  33
                 Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 34 of 49




these contracts violates the ICA both in its making and in its performance for several reasons.

These reasons include, but are not limited to, the following.

          128.     First, the Illegal Contracts violate the ICA because they involve sales of securities

without proper registration under the ICA by the Company. Section 7(a)(1) of the ICA provides

that unless an investment company has duly registered with the SEC as an investment company

under section 8 of the ICA, the investment company may not “offer for sale, sell, or deliver after

sale, by the use of the mails or any means or instrumentality of interstate commerce, any security

or any interest in a security, whether the issuer of such security is such investment company or

another person.”56 Because the Illegal Contracts all involve the issuance of warrants and options

that qualify as “securities”57 and because the Company entered these contracts at a time when it

had not registered with the SEC as an investment company under section 8 of the ICA, these

contracts are illegal.

          129.     Second, the Illegal Contracts violate section 18(d) of the ICA. That section

prohibits an investment company from issuing “any warrant or right to subscribe to or purchase a

security of which such company is the issuer, except in the form of warrants or rights to subscribe

expiring not later than one hundred and twenty days after their issuance and issued exclusively and

ratably to a class or classes of such company’s security holders.”58 This section applies to the

Illegal Contracts because each of the Illegal Contracts involves “warrants” or “rights to subscribe

to or purchase” securities of which the Company is the issuer.




56
     15 U.S.C. § 80a-7(a)(1).
57
   The definition of a “security” in section 2 of the ICA defines the term to include any “warrant
or right to subscribe to or purchase” a security. 15 U.S.C. § 80a-2(a)(36).
58
     15 U.S.C. § 80a-18(d).


                                                    34
                 Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 35 of 49




          130.     The Illegal Contracts violate section 18(d) because the warrants and rights they

create were not issued “exclusively and ratably to a class or classes” of the Company’s security

holders. The warrants and forward purchase units created by the Illegal Contracts should have been

offered exclusively and on equal terms to all of the holders of a class of the Company’s securities.

Instead, they were offered only to the Defendants.

          131.     The Illegal Contracts also violate section 18(d) because the warrants and rights they

create expire later than 120 days after issuance. The Sponsor Warrants and Director Warrants do

not expire until more than ten years from the date of the Company’s Initial Business Combination.

The Pershing Fund Defendants’ right to purchase the Optional Sponsor Forward Purchase Units

does not expire until the closing of the Initial Business Combination—which may be up to two

and a half years after the date the rights were issued to the Pershing Fund Defendants.

          132.     Third, the Director Defendants entered the Illegal Contracts by virtue of positions

they hold illegally. ICA section 16(a) provides that “No person shall serve as a director of a

registered investment company unless elected to that office by the holders of the outstanding

voting securities of such company.”59 The Director Defendants were never elected by the holders

of the shares of Class A common stock, even though these shares are “outstanding voting

securities” of the Company. The Director Defendants were elected solely by the Sponsor

Defendant, which, by virtue of its status as the sole holder of the Company’s Class B shares, has

the exclusive right to elect and remove the Company’s directors prior to the Company’s initial

business combination.




59
     15 U.S.C. § 80a-16(a).

                                                    35
                 Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 36 of 49




          133.     This unequal voting structure is itself illegal. Section 18(i) of the ICA requires that

“every share of stock . . . issued” by an investment company like the Company “shall be a voting

stock and have equal voting rights with every other outstanding voting stock.”60

          134.     Fourth, the Illegal Contracts entered by the Sponsor Defendant and the Pershing

Fund Defendants in consideration of the investment advisory services provided by PSCM violate

section 203(a) of the IAA. That section prohibits an investment adviser “unless registered under

this section” from making “use of the mails or any means or instrumentality of interstate commerce

in connection with his or its business as an investment adviser.”61

          135.     PSCM has used the instrumentalities of interstate commerce in connection with

operating PSTH, but it has never registered as an investment adviser in connection with its work

for the Company because PSCM has not treated PSTH as a client in PSCM’s Form ADV and other

investment advisory registration materials filed with the SEC.

          136.     Fifth, the Illegal Contracts entered by the Sponsor Defendant and the Pershing

Fund Defendants in consideration of the investment advisory services provided by PSCM violate

section 205(a)(1) of the IAA. That section prohibits an investment adviser from entering into an

investment advisory contract if the contract “provides for compensation to the investment adviser

on the basis of a share of capital gains upon or capital appreciation of the funds or any portion of

the funds of the client.”62 The Sponsor Warrants and the right to purchase the Optional Sponsor

Forward Purchase Units entitle the Sponsor Defendant to purchase shares of common stock in the




60
     15 U.S.C. § 80a-18(i).
61
     15 U.S.C. § 80b-3(a).
62
     15 U.S.C. § 80b-5.


                                                     36
                  Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 37 of 49




Company. And a share of common stock provides its holder with “a share of capital gains upon or

capital appreciation of the funds” of the Company.

           137.     Sixth, the Illegal Contracts entered by the Sponsor Defendant and the Pershing

Fund Defendants in consideration of the investment advisory services provided by PSCM violate

the requirements in section 15 of the ICA governing the manner in which a contract between an

investment company and an adviser must be made. One requirement is that such a contract must

be “approved by the vote of a majority of the outstanding voting securities” of the investment

company.63 None of the Illegal Contracts was ever approved by a vote of the Company’s Class A

common stockholders.

           138.     Another requirement under section 15 is that an advisory contract must be

“written.”64 But many of the elements of the contract between the Company and the Sponsor

Defendant, the Pershing Funds, and PSCM were unwritten.

           139.     The portions of the contract governing compensation may have been written in the

form of the agreements governing the Sponsor Warrants and the Optional Forward Purchase Units.

But the portions of the contract governing the investment advisory services for which this

compensation was paid were not written.

           140.     Although the Company is completely reliant upon the Sponsor Defendant and

PSCM for its operations and investment decision-making, there is no written agreement that spells

out the Sponsor Defendant’s or PSCM’s responsibilities in this regard. The Sponsor Warrants and

the rights to purchase Optional Forward Purchase Units are therefore illegal because they were




63
     15 U.S.C. § 80a-15(a).
64
     Id.


                                                   37
                  Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 38 of 49




granted to the Sponsor Defendant and the Pershing Fund Defendants as consideration for the

services to be provided by PSCM under an unwritten contract.

           141.     Finally, all of the Illegal Contracts were made for illegal consideration. Sections

22(g) and 23(a) of the ICA provide that “[n]o registered [open- or closed-end] company shall issue

any of its securities . . . for services. . . .”65 Because the Defendants either did not pay for the

securities they received from the Company or paid far less than the securities’ true value, it is clear

that the securities were granted as compensation for the services to be provided by PSCM.

           VIII.      THE PAYMENTS MADE TO THE DEFENDANTS BREACH
                            THE DEFENDANTS’ FIDUCIARY DUTIES

           142.     The Defendants have also breached their fiduciary duties with respect to the

compensation and payments they have received from the Company, violating section 36(b) of the

ICA. Section 36(b) provides:

                    For the purposes of this subsection, the investment adviser of a
                    registered investment company shall be deemed to have a fiduciary
                    duty with respect to the receipt of compensation for services, or of
                    payments of a material nature, paid by such registered investment
                    company or by the security holders thereof, to such investment
                    adviser or any affiliated person of such investment adviser.66

           143.     This fiduciary duty is enforceable by an express private right of action.67 This

private right of action reaches any “compensation for services, or . . . payments of a material

nature” granted to an “investment adviser or any affiliated person of such investment adviser.”68

The private right of action reaches the Sponsor Warrants and the right to purchase the Optional




65
     15 U.S.C. §§ 80a-22(g), 23(a).
66
     15 U.S.C. § 80a-35(b).
67
     Id.
68
     Id.

                                                    38
                  Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 39 of 49




Forward Purchase Units because PSCM is the Company’s investment adviser and the Sponsor

Defendant and Pershing Fund Defendants are affiliates of PSCM.

           144.     The private right of action also reaches any “compensation for services, or . . .

payments of a material nature” made to “any other person enumerated in subsection (a) of this

section who has a fiduciary duty concerning such compensation or payments.”69

           145.     The persons enumerated in subsection (a) of section 36 include any “officer” or

“director” of an investment company. Section 36(b) therefore applies to compensation paid and

payments made to the Director Defendants. The Director Defendants owe the Company a fiduciary

duty with respect to any compensation or payments received from the Company under the General

Corporation Law of the State of Delaware. The payments made to the Director Defendants include

the Director Warrants.

           146.     According to the Supreme Court and the Second Circuit, the fiduciary duty in

section 36(b) prohibits any payment “that is so disproportionately large that it bears no reasonable

relationship to the services rendered and could not have been the product of arm’s length

bargaining.”70

           147.     The payments made by the Company to the Defendants bear no reasonable

relationship to the services rendered and could not have been the product of arm’s length

bargaining. The Sponsor Defendant has received payments that by the Company’s own estimates

have at times been worth more than $800 million in exchange for a payment of just $65 million

and two to two and a half years of work. The Director Defendants have received payments that the




69
     Id.
70
  Jones, 559 U.S. at 346; Gartenberg v. Merrill Lynch Asset Mgmt., Inc., 694 F.2d 923, 928 (2d
Cir. 1982).


                                                   39
              Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 40 of 49




Company has at times estimated to be worth about $36.8 million in exchange for just two to two

and a half years of work and investments of just $2,837,500.

                       IX.        HARM TO PSTH INVESTORS; DAMAGES

       148.     Each of the Illegal Contracts has injured Plaintiff and the Company and enriched

the Defendants by granting the Defendants compensation and payments worth hundreds of

millions of dollars.

       149.     Each of the Illegal Contracts grants the Defendants rights to buy shares of common

stock or warrants from the Company in the future at prices that may be below the prevailing market

prices. Any purchase at such a discounted price will dilute the value of the securities held by the

Plaintiff and the Company’s other public security holders. Even if the warrants and rights held by

the Defendants are not “in the money” currently, the rights they offer in the future represent a

source of immense value under standard principles of options pricing.

       150.     The value granted to the Defendants under the Illegal Contracts will reduce the

value of the Company for and come at the expense of the Company’s Class A common

stockholders.

                             X.    DEMAND FUTILITY ALLEGATIONS

       151.     Plaintiff is a current shareholder of the Company, was a shareholder of the

Company at the time of the Defendants’ wrongdoing alleged herein and has been a shareholder of

the Company continuously since May 12, 2021.

       152.     Plaintiff will adequately and fairly represent the interests of the Company and its

shareholders in enforcing and prosecuting its rights.

       153.     Plaintiff has not made any demand on the Board to institute this action against the

Individual Defendants because such demand is excused.




                                                40
                 Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 41 of 49




          154.     Under section 36(b) of the ICA, 15 U.S.C. § 80a-35(b), Plaintiff is entitled to bring

this Action on behalf of the Company in the Plaintiff’s right as a securityholder of the Company

to redress the Defendants’ breaches of their fiduciary duties with respect to the compensation and

payments they have received from the Company.

          155.     Under section 47(b) of the ICA, 15 U.S.C. § 80a-46(b), and section 215(b) of the

IAA, 15 U.S.C. § 80b-15(b), Plaintiff is entitled to bring this action derivatively in the right and

for the benefit of the Company to rescind the Illegal Contracts for having been made and performed

in violation of the ICA and IAA.

          156.     Claims brought under Section 36(b) of the ICA do not require complaining

stockholders to make a demand upon a company’s board of directors. Daily Income Fund v. Fox,

464 U.S. 523, 527-542 (1984).

          157.     As to any claims for which demand would otherwise be required, such demand

would be a futile and useless act and is therefore excused because Ackman and each of the four

Director Defendants is personally conflicted with respect to the institution of this suit.

          158.     Demand would be a futile and useless act with regard to the Director Defendants

because the Director Defendants are controlled by and serve at the pleasure of the Sponsor

Defendant, the Pershing Fund Defendants, and PSCM.

          159.     The Sponsor Defendant possesses all of the Company’s Class B common stock,

which grants the Sponsor Defendant the exclusive right to elect and remove the Company’s

directors prior to the Company’s initial business combination.71

          160.     The Sponsor Defendant’s use of this right is controlled by the Pershing Fund

Defendants, which are the sole owners and members of the Sponsor Defendant, and by PSCM,


71
     PSTH Certificate of Incorporation, supra note 3 § 9.9.


                                                    41
              Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 42 of 49




which is the sole manager of the Sponsor Defendant and the adviser of the Pershing Fund

Defendants.

       161.     If this Action is successful, the Sponsor Defendant, the Pershing Fund Defendants,

and PSCM stand to lose compensation and payments worth hundreds of millions of dollars because

this Action seeks to rescind compensation and payments granted to them.

       162.     Demand would also be a futile and useless act with regard to the Director

Defendants because if this Action is successful, the Director Defendants will lose compensation

and payments worth tens of millions of dollars.

       163.     If the Court grants the Plaintiff’s request to rescind the Director Warrants, those

warrants will be worthless to the Director Defendants.

       164.     Demand would also be a futile and useless act with regard to Ackman, who is the

Chairman of the Company’s Board of Directors, because it would harm his financial interests. This

Action seeks damages with respect to and rescission of the aspects of the Forward Purchase

Agreement that grant the Pershing Fund Defendants the right to purchase the Optional Forward

Purchase Units. This Action likewise seeks damages with respect to and rescission of the Sponsor

Warrants granted under the Sponsor Warrant Purchase Agreement to the Sponsor Defendant.

       165.     This Action would therefore harm the financial interests of Ackman because

Ackman is affiliated with the Pershing Fund Defendants and the Sponsor Defendant. Ackman is

the founder and CEO and a major owner and partner of PSCM, which is the sole manager of the

Sponsor Defendant and the investment adviser to the Pershing Fund Defendants. PSCM earns its

money by charging fees to the Pershing Fund Defendants. The revenue from these fees will fall if

this Action is successful and the Sponsor Defendant and the Pershing Fund Defendants are




                                                  42
               Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 43 of 49




required to pay damages or the compensation and payments they have received from the Company

are rescinded.

                                         COUNT I
                                  DECLARATORY JUDGMENT

        166.     Plaintiff realleges and incorporates the allegations of the paragraphs above as if

fully set forth herein.

        167.     As a result of the facts described above, an actual, present, and justiciable

controversy exists between Plaintiff and Defendants.

        168.     Accordingly, Plaintiff seeks a declaration that the Company is an investment

company within the meaning of the ICA.

        169.     Accordingly, Plaintiff further seeks a declaration that PSCM is an investment

adviser within the meaning of the IAA and the ICA.

                                        COUNT II
                               VIOLATION OF 15 U.S.C. § 80a-35(b)

        170.     Plaintiff realleges and incorporates the allegations of the paragraphs above as if

fully set forth herein.

        171.     Plaintiff asserts this claim on behalf of the Company in the Plaintiff’s right as a

securityholder of the Company.

        172.     Under section 36(b) of the ICA, 15 U.S.C. § 80a-35(b), each of the Forward

Purchase Agreement, the Sponsor Warrant Purchase Agreement, and the Director Warrant

Purchase Agreement constitutes a breach of fiduciary duty with respect to the receipt of

compensation for services or of payments of a material nature paid by the Company or its security

holders to the Defendants.

        173.     Each of the Forward Purchase Agreement, the Sponsor Warrant Purchase

Agreement, and the Director Warrant Purchase Agreement provides compensation so


                                                 43
               Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 44 of 49




disproportionately large that it bears no reasonable relationship to the services rendered and could

not have been the product of arm’s length bargaining, as is required by section 36(b) of the ICA.

        174.     The Sponsor Defendant and the Pershing Fund Defendants are liable for violations

of ICA § 36(b) because they are “affiliated persons” of PSCM, which is the Company’s investment

adviser. See 15 U.S.C. § 80a-2(a)(3) (defining “affiliated person” to include “any person directly

or indirectly controlling, controlled by, or under common control with, such other person”).

        175.     The Director Defendants are liable for violations of ICA § 36(b) because they are

affiliated persons of PSCM and because they are directors of the Company. The Director

Defendants have a fiduciary duty with respect to compensation and payments received from the

Company under ICA § 36(b) and the Delaware law of corporations.

                                           COUNT III
                              VIOLATION OF 15 U.S.C. § 80a-46(b)
                                (Derivatively on Behalf of PSTH)

        176.     Plaintiff realleges and incorporates the allegations of the paragraphs above as if

fully set forth herein.

        177.     Plaintiff asserts this claim derivatively, on behalf of the Company.

        178.     Section 47(b) of the ICA, 15 U.S.C. § 80a-46(b), provides:

                 (1) A contract that is made, or whose performance involves, a
                 violation of this subchapter, or of any rule, regulation, or order
                 thereunder, is unenforceable by either party (or by a nonparty to the
                 contract who acquired a right under the contract with knowledge of
                 the facts by reason of which the making or performance violated or
                 would violate any provision of this subchapter or of any rule,
                 regulation, or order thereunder) unless a court finds that under the
                 circumstances enforcement would produce a more equitable result
                 than nonenforcement and would not be inconsistent with the
                 purposes of this subchapter.

                 (2) To the extent that a contract described in paragraph (1) has been
                 performed, a court may not deny rescission at the instance of any
                 party unless such court finds that under the circumstances the denial



                                                  44
               Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 45 of 49




                 of rescission would produce a more equitable result than its grant
                 and would not be inconsistent with the purposes of this subchapter.

                 (3) This subsection shall not apply (A) to the lawful portion of a contract to
                 the extent that it may be severed from the unlawful portion of the contract,
                 or (B) to preclude recovery against any person for unjust enrichment.

        179.     The Company is an “investment company” within the meaning of section

3(a)(1)(A) of the ICA.

        180.     The right granted to the Pershing Fund Defendants under the Forward Purchase

Agreement to purchase the Optional Forward Purchase Units is a contract whose making and

performance involve violations of the ICA, including but not limited to sections 7(a)(1), 18(d),

15(a), and 22(g) or 23(a) of the ICA.

        181.     The Sponsor Warrant Purchase Agreement is a contract whose making and

performance involve violations of the ICA, including but not limited to sections 7(a)(1), 18(d),

15(a), and 22(g) or 23(a) of the ICA.

        182.     The Director Warrant Purchase Agreement is a contract whose making and

performance involve violations of the ICA, including but not limited to sections 7(a)(1), 18(d),

16(a), and 22(g) or 23(a) of the ICA.

                                           COUNT IV
                              VIOLATION OF 15 U.S.C. § 80b-15(b)
                                (Derivatively on Behalf of PSTH)

        183.     Plaintiff realleges and incorporates the allegations of the paragraphs above as if

fully set forth herein.

        184.     Plaintiff asserts this claim derivatively, on behalf of the Company.

        185.     Section 215(b) of the IAA, 15 U.S.C. § 80b-15(b), provides:

                 Every contract made in violation of any provision of this subchapter
                 and every contract heretofore or hereafter made, the performance of
                 which involves the violation of, or the continuance of any
                 relationship or practice in violation of any provision of this


                                                  45
              Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 46 of 49




                subchapter, or any rule, regulation, or order thereunder, shall be void
                (1) as regards the rights of any person who, in violation of any such
                provision, rule, regulation, or order, shall have made or engaged in
                the performance of any such contract, and (2) as regards the rights
                of any person who, not being a party to such contract, shall have
                acquired any right thereunder with actual knowledge of the facts by
                reason of which the making or performance of such contract was in
                violation of any such provision.

       186.     PSCM is an investment adviser within the meaning of section 2(a)(11) of the IAA.

       187.     PSCM has provided advice to the Company regarding the advisability of investing

in or purchasing securities. PSCM has provided this advice in exchange for the compensation

granted to the Pershing Fund Defendants and the Sponsor Defendant under the Forward Purchase

Agreement and the Sponsor Warrant Agreement. PSCM has an indirect financial interest in the

Pershing Fund Defendants and the Sponsor Defendant and exercises control over them.

       188.     The right granted to the Pershing Fund Defendants under the Forward Purchase

Agreement to purchase the Optional Forward Purchase Units is a contract whose making and

performance involve violations of the IAA, including but not limited to sections 203(a) and

205(a)(1) of the IAA.

       189.     The Sponsor Warrant Agreement is a contract whose making and performance

involve violations of the IAA, including but not limited to sections 203(a) and 205(a)(1) of the

IAA.

                                     PRAYER FOR RELIEF

Wherefore, Plaintiff prays for judgment as follows:

   A. Declaring that PSTH is an investment company within the meaning of the ICA;

   B. Declaring that PSCM is an investment adviser of PSTH within the meaning of the IAA and

       the ICA;




                                                  46
       Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 47 of 49




C. Rescinding that portion of the Forward Purchase Agreement that permits the Pershing Fund

   Defendants to purchase up to $2,000,000,000 of the Optional Forward Purchase Units;

D. Enjoining the Pershing Fund Defendants from exercising the right to purchase up to

   $2,000,000,000 of the Optional Forward Purchase Units;

E. Ordering the return to the Company of any equity or warrants issued to the Pershing Fund

   Defendants pursuant to that portion of the Forward Purchase Agreement that permits the

   Pershing Fund Defendants to purchase the Optional Forward Purchase Units;

F. Rescinding the Director Warrant Purchase Agreement and declaring void the Director

   Warrants;

G. Enjoining the Director Defendants from exercising any rights under the Director Warrants

   or the Director Warrant Purchase Agreement;

H. Rescinding the Sponsor Warrant Purchase Agreement and declaring void the Sponsor

   Warrants;

I. Enjoining the Sponsor Defendant from exercising any rights under the Sponsor Warrants

   or the Sponsor Warrant Purchase Agreement;

J. Ordering the return to the Company of any equity or warrants issued to the Sponsor

   Defendant or the Director Defendants pursuant to any Sponsor Warrant Agreement or

   Director Warrant Agreement;

K. Awarding the Company damages for all compensation paid or payments of a material

   nature made by the Company to the Sponsor Defendant, the Pershing Fund Defendants,

   and the Director Defendants in breach of the fiduciary duties owed by PSCM, the Sponsor

   Defendant, the Pershing Fund Defendants, and the Director Defendants to the Company;




                                          47
           Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 48 of 49




   L. Awarding the Company pre-judgment and post-judgment interest, as well as its reasonable

      attorneys’ and expert witness’ fees and other costs; and

   M. Awarding Plaintiff and the Company such other relief as this Court deems just and proper.


Dated: New York, New York
August 17, 2021
                                                BERNSTEIN LITOWITZ BERGER
                                                & GROSSMANN LLP

                                                /s/ Mark Lebovitch
SUSMAN GODFREY L.L.P.                           Mark Lebovitch
Shawn J. Rabin                                  Daniel E. Meyer
Stephen Shackelford                             Joseph W. Caputo (Bar Admission Pending)
Cory Buland                                     1251 Avenue of the Americas
Beatrice Franklin                               New York, NY 10020
1301 Avenue of the Americas, 32nd Floor         Telephone: (212) 554-1519
New York, NY 10019                              Facsimile: (212) 554-1444
Telephone: (212) 336-8330                       E-mail: MarkL@blbglaw.com
Facsimile: (212) 336-8340
E-mail: SRabin@susmangodfrey.com                Gregory V. Varallo
                                                500 Delaware Avenue
BUZIN LAW, P.C.                                 Suite 901
                                                Wilmington, DE 19801
Robert J. Jackson, Jr. (pro hac vice            Telephone: (302) 364-3601
forthcoming)                                    E-mail: Greg.Varallo@blbglaw.com
John Morley (pro hac vice forthcoming)
111 Broadway, Suite 1204
New York, NY 10006
Telephone: (914) 819-7527
E-mail: john.morley@yale.edu

RM LAW, P.C.
Richard A. Maniskas
1055 Westlakes Dr., Ste. 300
Berwyn, PA 19312
Telephone: (484) 258-1585
Facsimile: (484) 631-1305
E-mail: rm@rmclasslaw.com




                                              48
               Case 1:21-cv-06907 Document 1 Filed 08/17/21 Page 49 of 49




                                       12345467849
0 0000000
0 0000!!0 00"!0#$%0&'!0(!0)'*0+'0
,-./010..0'20'00'0'!.00!0'03!!04!'!0-./!'*0
0 0.0'0/!'!0!0'!0'!*0000'!0./''0%000.00
!!000'0/%%0'!0'!0!%0000'0-./*00!.0''00.0
 '0'!0%!00.0/000!!0'0!00$%'0/'0'0
!''00'0'2000!.!0!'%'0!0!0'0!'00'0-./*000
00'03!!04!'!0-./!'*0050%/0!%!0!'00!0%/0
.0%000'0'0'00!000/020'0./!'0!0'%00
'0'0'0'00.020!.'! 00!*0
0 00%0/'00/6%0''0'0!0!0'%00'*0
0 0
0 0 0 0 0 0 0 4'7G                                                    7V  77W     7C   7D  77W    7F 77G   7F77C
                                                                                                                   777777777770
0 0 0 0 0 0 0 N                                      87
                                                       O8P97Q<=>7N>=7O?7<@RAS7B87T<CT7DES<7FGU7FC7<C7GHI7D<7JKL77M7777777777770
                                                      97
                                                       :;7
0 0 0 0 0 0 0 00
0
0 0




0
                                                              0
